Case 2:17-cv-04074-CCC-JBC Document 50 Filed 03/28/19 Page 1 of 3 PageID: 514



NOT FOR PUBLICATION
                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

 SUNRISE PHARMACEUTICAL, INC.,                                      Civil Action No.: 2:17-cv-04074
                                 Plaintiff,
         V.                                                                    ORDER
 VISION PHARMA, LLC, et al.,
                                 Defendants.
CECCHI, District Judge.
        WHEREAS this matter comes before the Court by way of Plaintiff Sunrise

Pharmaceutical, Inc.’s (“Plaintiff’) motion for partial reconsideration of the Court’s June 20,

2018 opinion and order granting Defendants’ motion to dismiss pursuant to the Noerr

Pennington doctrine. (ECF No. 47); and

        WHEREAS pursuant to fed. R. Civ. P. 78(b), no oral argument was heard; and

        WHEREAS “a motion for reconsideration may be granted in only three narrow

circumstances: ‘(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [issued its order]; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” Spiniello Cos. v. Si/va, No. 13-5146, 2015

WL 12830367. at      *   1 (D.N.J. June 30. 2015) (alteration in original) (citations   omitted);   and

         VHEREAS Plaintiff raises one primary argument in its              motion:   that the Court erred in

relying on    unreported decisions from this District, as welt as outside this District, in rendering its

 iccision on   Defendants’ motion to dismiss. (ECF No. 47-1        at   2, 7-14): and
Case 2:17-cv-04074-CCC-JBC Document 50 Filed 03/28/19 Page 2 of 3 PageID: 515



        WHEREAS in other words, Plaintiff maintains that the Court should have instead relied

on reported decisions from outside this District’ (indeed, outside this Circuit) in rendering its

decision on Defendants’ motion to dismiss. (See id.); and

        WHEREAS in the Third Circuit, unpublished decisions are “not regarded as binding

authority.” Drinker by Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 n.12 (3d Cir. 1996).

Nonetheless, courts may “look to [an unpublished] decision as a paradigm of the legal analysis

[courts] should.. follow.” Id.; see also Bilbili v. Klein, No. 02-2953, 2005 WL 1397016, at *6
                    .




n.10 (D.N.J. June 14, 2005) (same), aff’d, 249 F. App’x 284 (3d Cir. 2007); and

        WHEREAS, “citation to unpublished opinions is not prohibited under the Third Circuit

Local Appellate Rules, and therefore, such opinions may serve as persuasive authority in this

Circuit.” Linden v. Sctp Am., Inc., No. 03-3 125, 2004 WL 1047719, at *4             11.5   (E.D. Pa. May 6,

2004) (citing L.A.R. 28.3(a) (3d Cir. 2003); City ofiVewarkv. Dep’t of Labor, 2 F.3d 31,33 n.3

(3d Cir. 1993)); see also Marracco v. Kttder, No. 08-713, 2009 WL 235469, at *3 (D.N.J. Jan.

30, 2009) (“Citation to unpublihed opinions is not only permitted under federal Rule of

Appellate Procedure 32.1[]   .   .   .   but is widely used.”) (citing cases); E.E.O.C. v. Watson Standard

Co., 119 F.R.D. 632, 632-33 (W.D. Pa. 198$) (“This court may be persuaded by an unpublished

opinion, particuLarly when the published decisions will not serve as well.”); and


   Plaintiff also cites to one reported decision from this District in its motion for reconsideration;
however, such decision does not at all discuss the iYoerr-Pennington doctrine or its application to
 his matter. (ECF No. 47-I at 10 (citing Bracco Diagnostics, Inc. v. Ainersham Iieattlz, Inc., 627
 F. Supp. 2d 384, 460 (D.N.J. 2009)). Moreover, the Court notes that despite Plaintiffs apparent
iisaireement with citing to unpublished cases, Plaintiff itself cites to one unpublished decision
 1brn this District, as well as one unpublished decision from the Third Circuit, in its motion for
reconsideration. (Id. at 10-I I (citing &infIelct Sci., Inc. v. Metanoscan, LLC, No. (6-4636, 2017
WL 2304644, at *8l0 (D.N.J. IVIay 25, 2017); Bd. o/Directors o/Sapphire Bay Condominiums
 W. v. Simpson, 641 F. App’x 113, 115 (3d Cir. 2015)). Neither of these decisions discuss the
Noerr-Fennington doctrine or its application to this matter. (Id.; see also Id. at 12 (Plaintiff
citing New Jersey case law that does not discuss the Noerr-Fennington doctrine or its application
to this matter)).

                                                            2
Case 2:17-cv-04074-CCC-JBC Document 50 Filed 03/28/19 Page 3 of 3 PageID: 516



          WHEREAS, “while [perhaps] persuasive, no one district court’s decision on [an] issue is

binding on another district court.” Shah v. Horizon Blue Cross Blue Shield of New Jersey, No.

    17-166, 2017 WL 4284470, at *3 n.6 (D.N.J. Sept. 27, 2017); see also filgueiras v. Portfolio

Recoveiy Assocs., LLC, No. 15-8144, 2016 WL 1626958, at *4 n.4 (D.N.J. Apr. 25, 2016)

(“[D]ecisions from other circuits are not binding, even though they may be instructive.”); and

          WHEREAS the Court was therefore free to consider both unreported decisions and

reported decisions, from within this District and outside of this District, as persuasive authority

in rendering its decision on Defendants’ motion to dismiss. See supra. That Plaintiff disagrees

with the weight the Court has given to such authority does not warrant the Court’s

reconsideration of its opinion and order.2 See ABS Brokerage Sen’s., LLC v. Penson fin. Servs.,

Inc., No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010) (“Mere ‘disagreement with

the Court’s decision’ does not suffice.”) (citations omitted).

          Accordingly, IT IS on this 2     day of                   ,   201$:

          ORDERED that Plaintiff’s motion for partial reconsideration, ECF No. 47, is DENIED.



                                                         CLAIRE C. CECCHI, U.S.D.J.



2
    Specifically, the Court found persuasive the decision in capital Health System, Inc. v.
  “erneclarogttt. which held that “[c]oui-ts have generally applied the iVoerr-Pennington Doctrine
 to preclude defamation claims, and the Doctrine has been extended to press releases unless the
;riinal petitioning conduct was baseless.” No. 15-8288. 2017 WL 751855. at *13 (D.N.J. Feb.
 7, 2017). reconsideration denied. No. 15-8288, 2017 WL 3429349 (D.N.J. Aug. 9, 2017). That
   htintiff suspects the Capital Health court, in rendering its decision, “obviously was not aware’
of cases from the District of Massachusetts and the Western District of Washington allegedly
reaching different conclusions, (ECF No. 47-i at 12-13), does not warrant the Court’s
reconsideration of its opinion and order. See Shah, 2017 WL 4234470, at *3 n.6 (explaining that
“while [perhaps] persuasive, no one district court’s decision on [an] issue is binding on another
district court.”). Moreover, the Court finds unpersuasive as grounds for granting Plaintiff’s
motion for reconsideration Plaintiff’s attempts at distinguishing the facts of certain cases from
the facts of the instant matter. (ECF No. 47-1 at 9-10, 13).

                                                     3
